Filed 10/28/22 P. v. Strain CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B319679, B319695

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. Nos. TA007742,
           v.                                                  TA049080)

 MAURICE STRAIN,

           Defendant and Appellant.


     APPEALS from orders of the Superior Court of Los Angeles
County, Tammy Chung Ryu and Pat Connolly, Judges.
Dismissed.
     Stanley Dale Radtke, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                  ____________________________
      Defendant Maurice Strain filed two appeals from orders
denying his requests for postconviction relief under
Proposition 47 and Penal Code1 section 1170.18. His appointed
appellate counsel filed a brief pursuant to People v. Serrano
(2012) 211 Cal.App.4th 496 (Serrano) identifying no arguable
issues, and defendant filed no supplemental brief. We dismiss
the appeals.

                          BACKGROUND

1.    Case No. TA007742
      On August 30, 1990, defendant was convicted in case No.
TA007742 of second degree robbery (§ 211). He was sentenced to
four years in prison.
      In 2021, defendant applied under section 1170.18 to have
his conviction redesignated as a misdemeanor. The trial court
denied the application, finding section 1170.18 did not apply to
the crime for which defendant was convicted.
The trial court subsequently denied defendant’s two motions for
reconsideration, again finding section 1170.18 did not apply to his
robbery conviction.

2.    Case No. TA049080
      On February 25, 1998, defendant was convicted in case No.
TA049080 of attempted second degree robbery (§§ 664/211) and
assault with a deadly weapon (§ 245, subd. (a)(1)). Defendant
was sentenced to 40 years to life.
      In 2022, defendant applied under section 1170.18 to have
the robbery conviction reduced to a misdemeanor. The trial court


      1   Unspecified statutory citations are to the Penal Code.




                                     2
denied the application, finding section 11780.18 did not apply to
defendant’s robbery conviction.

3.    Appeals
      Defendant appealed from the denials of his applications in
both case Nos. TA007742 and TA049080. We consolidated the
appeals for purposes of briefing, oral argument, and decision.

                         DISCUSSION
       Defendant’s appointed appellate counsel filed a brief
identifying no issues and requesting that we follow the
procedures set forth in Serrano, supra, 211 Cal.App.4th 496. We
informed defendant of his right to file a supplemental brief. He
did not do so.
       When a defendant appeals from a denial of postconviction
relief, and appointed counsel files a brief raising no issues, we
are not obligated to review the record independently to determine
whether there are any arguable issues on appeal. (People v.
Cole (2020) 52 Cal.App.5th 1023, 1039, review granted Oct. 14,
2020, S264278.) The defendant has a right, however, to file a
supplemental brief. (Ibid.) If the defendant does not file a
supplemental brief, we may dismiss the appeal as abandoned.
(Id. at pp. 1039–1040, review granted.)
       These appeals arise from postconviction proceedings in
which defendant sought to reclassify his convictions under
Proposition 47 and section 1170.18. Counsel’s brief identified
no appealable issues, and defendant did not file a supplemental
brief in either appeal. Accordingly, we deem the appeals
abandoned.
       Assuming arguendo we are required to review the full
record to determine if any arguable issues exist, as set forth in




                                   3
People v. Wende (1979) 25 Cal.3d 436, we have done so and find
no arguable issue. Appointed counsel has fully complied with
counsel’s responsibilities and no arguable issue exists. (People v.
Kelly (2006) 40 Cal.4th 106, 126; Wende, supra, 25 Cal.3d at
pp. 441–442.)

                          DISPOSITION
      The appeals are dismissed.
      NOT TO BE PUBLISHED.




                                           BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                    4